          Case 1:21-cv-04178-LTS Document 6 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANAND K. SEENARINE,

                                 Plaintiff,
                                                                1:21-CV-4178 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
 THE STATE OF NEW YORK; THE
 DEPARTMENT OF CORRECTION,

                                 Defendants.

       Pursuant to the order issued August 20, 2021, dismissing the complaint for failure to state

a claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for

failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 20, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
